The former opinion in this cause dealt with the demurrer of respondent to the petition for mandamus, which demurrer was overruled. The present submission is upon demurrer to the answer, and its sufficiency as a defense to the petition is thereby presented.
As disclosed by the previous opinion in this cause, the respondent rested his action upon the provisions of section 7243 of the Code of 1907, and the answer which was on file at the time of the submission of the demurrer has remained unchanged and without amendment of any character since the decision rendered upon the former submission. So far as any meritorious question presented on this submission is concerned, the court is of the opinion that the views previously expressed in passing upon the demurrer to the petition are conclusive to the effect that the demurrer to the answer is well taken, and a further discussion of the subject is unnecessary.
Let the demurrer be sustained.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur. *Page 5